UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2017 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54840 Golden Matrix Group, INC. (Name of small business issuer in its charter) Nevada 46-1814729 (State of incorporation) (I.R.S. Employer Identification No.) 3651 Lindell Road, Ste D131
